Citation Nr: 0414609	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-24 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for rheumatoid 
arthritis.

4.  Entitlement to service connection for a bilateral eye 
defect, diagnosed as macular degeneration.

5.  Entitlement to service connection for a prostate 
disorder.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from December 1941 to October 1942 and from 
April 1945 to February 1946.  He was a prisoner of war (POW) 
of the Japanese Army from April 1942 to October 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which, in pertinent part, denied 
service connection for hypertension, malaria, rheumatoid 
arthritis, an eye defect, and a prostate condition.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
experiences any residuals of malaria.

2.  The competent and probative medical evidence of record 
preponderates against a finding that hypertension and/or 
rheumatoid arthritis were incurred in or aggravated by 
service, were established to a compensable degree within one 
year after service, or are etiologically related to any in-
service disease or injury.

3.  The competent and probative medical evidence of record 
preponderates against a finding that macular degeneration in 
both eyes and/or a prostate disorder were incurred in or 
aggravated by service, or are etiologically related to any 
in-service disease or injury.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


2.  Hypertension and rheumatoid arthritis were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2003).

3.  Macular degeneration of both eyes and a prostate disorder 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In August 2002, the veteran filed a claim for, in pertinent 
part, entitlement to service connection for malaria, 
hypertension, rheumatoid arthritis, a macular eye defect, and 
a prostate ailment.  Associated with the claims file are 
service and post-service medical records dated from April 
1945 to March 2003.

A service examination reported, dated in April 1945, shows 
the veteran's blood pressure was 148/88, his cardiovascular 
system was normal, he had no musculo-skeletal defects, he had 
20/20 vision bilaterally with no eye abnormalities, and his 
genitalia were normal.

On his April 1945 Affidavit for Philippine Army Personnel 
(Processing Affidavit), when asked to give a chronological 
record of wounds and illnesses incurred, the veteran listed 
only malaria, reportedly incurred in October 1942.  On a 
subsequent Processing Affidavit, executed by the veteran in 
November 1945, he listed a second incidence of malaria, while 
he was a civilian, from October 1942 to January 1943.

A February 1946 discharge examination report shows the 
veteran's blood pressure was 134/80, his genito-urinary 
system was normal, he had no eye abnormalities, his 
cardiovascular system was normal, he had no musculoskeletal 
defects, and his vision was 20/20 bilaterally.

An August 1955 clinical entry shows the veteran's blood 
pressure was 130/80.  His blood pressure in August 1961 was 
154/94.  Various blood pressure readings from 1963 were 
134/88, 150/90, and 130/86.  Clinical entries from 1970 show 
blood pressure readings of 128/86, 128/86, 150/84, and 
118/70.

In a July 1994 written statement, R.N.A., M.D., gave a 
diagnosis of age-related macular degeneration in the veteran.  

An August 1995 medical certificate indicates that the veteran 
was diagnosed with benign prostatic hypertrophy, functional 
obstruction in the left upper urinary tract, and a sub-
cutaneous wound infection.  A retrograde pyelography, as well 
as cystopanendoscopy, suprapubic prostatectomy, and 
cystolithotomy were performed in February 1994.

In a July 1996 written statement, P.M.T., M.D., indicated the 
veteran was diagnosed with the wet type of age-related 
macular degeneration.

In a July 2002 written statement N.C.M., M.D., stated that he 
treated the veteran "for many years" for hypertension, 
rheumatism, and a prostate condition.  He indicated that the 
veteran had been previously hospitalized for two days due to 
hypertension.  In a subsequent August 2002 written statement, 
N.O.C., M.D., indicated that he treated the veteran for 
hypertension, rheumatism, and attacks of malaria in the 1950s 
and 1960s.

In an August 2002 written statement, R.N.A., M.D., stated 
that the veteran had been his patient since 1994 for 
treatment of macular degeneration in both eyes.

In an August 2002 written statement, A.T.T., M.D., stated 
that the veteran was his patient for several years, and 
underwent a prostatectomy in 1994.  In an additional August 
2002 written statement, J.A.C.R., M.D., indicated that he had 
treated the veteran for a prostate condition since 1992.




In an October 2002 written statement, J.S.E., M.D., indicated 
that the veteran complained of light to moderate knee joint 
pains.  Diagnoses included essential hypertension, stage II, 
chronic osteoarthritis, and macular degeneration in each eye.

In February 2003, the veteran underwent VA POW examination.  
The examination report indicates that the veteran's claims 
file was reviewed.  The veteran, who was 82 years old, 
complained of hypertension since after the war, and joint 
pains.  He also complained of dyspnea and fatigue on more 
than ordinary effort, and claimed to have lost weight during 
his captivity as a POW.  Currently, the veteran had no fever 
or diarrhea.  On clinical evaluation, the veteran's blood 
pressure was 170/80 (sitting), 175/80 (standing), and 160/80 
(sitting).  The examiner found lens opacity in the veteran's 
eyes.  The veteran could walk at a slow pace, but experienced 
dyspnea when climbing stairs.  He was able to perform light 
household chores, with minimal symptoms.  The examiner found 
the veteran's extremities to have no limitation of motion, 
but there was pain on lumbar flexion and extension and pain 
on right knee extension.  On examination for malaria, the 
examiner found that the veteran demonstrated no residual 
evidence of the disease.  The physician opined that the 
veteran's visual problem was not as likely as not related to 
his POW experience.

In a March 2003 rating decision, the RO denied service 
connection for hypertension, malaria, rheumatoid arthritis, 
an eye defect, and a prostate condition, and service 
connected the veteran for five other disabilities, giving him 
a combined disability rating of 80 percent.  In an April 2003 
rating decision, the RO granted the veteran a total (100 
percent) service-connected disability rating based upon 
individual unemployability.

In March 2003, the veteran submitted a notice of disagreement 
to the RO concerning the denial of service connection for 
malaria, hypertension, rheumatoid arthritis, macular 
degeneration of the eyes, and prostate ailments.



II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In a September 2002 letter, the RO informed the veteran of 
what evidence was needed to substantiate his claims, which 
evidence the RO would obtain, and which evidence the veteran 
was responsible for obtaining.  In addition, the veteran was 
advised, by virtue of a detailed July 2003 statement of the 
case (SOC) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims for service connection.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the May 2003 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims for service connection has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection for Malaria

The veteran is seeking entitlement to service connection for 
malaria.  He appears to contend that he developed this 
disorder while in the military, and that he has periodically 
experienced residuals of malaria since his separation.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
form a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to the veteran's claimed malaria, the Board 
notes that the veteran's April 1945 Processing Affidavit 
shows that he reported having malaria while in captivity as a 
POW.  However, neither his April 1945 nor his February 1946 
examination reports lists malaria either as a present or past 
illness.  While Dr. C.'s August 2002 written statement 
indicates he treated the veteran for attacks of malaria in 
the 1950s and 1960s, the February 2003 VA examination report, 
which is the most recent medical evidence available, stated 
that the veteran had no current evidence of malaria.

As stated above, a grant of service connection requires a 
disability resulting from a condition in service.  In light 
of the aforementioned medical evidence, the Board concludes 
that the preponderance of the competent and probative 
evidence is against finding that the veteran currently 
suffers from a disability as a result of any malaria possibly 
incurred in service.  Therefore, the Board must deny the 
veteran's claim for service connection for malaria.

C.  Service Connection for Hypertension and Rheumatoid 
Arthritis

In addition to direct service connection, as described above, 
service connection may also be granted for chronic 
disabilities, such as arthritis and cardiovascular-renal 
disease, including hypertension, if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With respect to the veteran's claim for hypertension, the 
Board notes that in April 1945 the veteran's blood pressure 
was recorded as 148/88, and in February 1946 it was 134/80.  
During neither of these examinations was the veteran 
diagnosed with hypertension.  In fact, his cardiovascular 
system was described as normal on both examination reports, 
and neither examiner indicated that the veteran's blood 
pressure readings were too high.  The next medical evidence 
of the veteran's blood pressure was an August 1955 treatment 
record, which was not within the one-year presumption period 
for service connection for certain chronic disabilities.  
Furthermore, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2003), the term "hypertension" means that the 
diastolic blood pressure is predominantly 90 mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
recorded diastolic blood pressure of less than 90 mm.  Under 
these criteria, the blood pressure readings obtained at 
separation do not support a finding that he had hypertension 
during service.

As to the veteran's claim for service connection for 
rheumatoid arthritis, the Board notes that, upon separation 
from service, his examinations showed that he had no musculo-
skeletal defects.  While Dr. M.'s July 2002 written statement 
indicates he treated the veteran for many years for 
rheumatism, the physician did not indicate that the veteran 
had a compensable diagnosis of rheumatoid arthritis within 
one year of his separation from service in February 1946.  No 
other medical evidence suggests that the veteran had a 
diagnosis of arthritis within one year of his separation from 
service.

In evaluating the veteran for direct service connection for 
rheumatoid arthritis and hypertension, the Board has reviewed 
the veteran's post-service treatment records.  Although these 
records show diagnosis and treatment for rheumatism and 
hypertension, there is no medical evidence associating the 
veteran's current diagnoses with his military service.  The 
Board further finds that there is no evidence that these 
disabilities became manifested to a degree of 10 percent 
within one year of his discharge from service.  38 C.F.R. 
§§ 3.307, 3.309.  In fact, as discussed above, the earliest 
evidence suggesting that the veteran had hypertension or 
rheumatism is a July 2002 written statement from Dr. M., 
dated more than 50 years after the veteran's separation from 
service.  Furthermore, no medical opinion or evidence has 
linked the veteran's diagnosed hypertension or rheumatoid 
arthritis with his military service.

In addition, the Board notes that if a veteran is a former 
POW and was interned or detained for not less than 30 days, 
post-traumatic osteoarthritis which became manifest to a 
degree of 10 percent or more at any time after active 
military service shall be considered to have been incurred in 
or aggravated by such service, even though there is no record 
of such disease during service.  38 U.S.C.A. § 1112(b)(12) 
(West 2002); 38 C.F.R. §§ 3.304(e), 3.307(a)(5), 3.309(c) 
(2003).  However, the Board finds that, while the veteran has 
been diagnosed with rheumatoid arthritis, he has never been 
diagnosed with post-traumatic osteoarthritis.  He has never 
contended, nor has the medical evidence shown, that he 
incurred an injury in service that led to his arthritis 
diagnosis.  Therefore, the Board must also deny the veteran 
presumptive service connection as a POW.

In light of the aforementioned evidence, which shows that 
physical examination at separation was normal, that the first 
documentation of hypertension or arthritis does not appear in 
the record until more than 50 years following separation, and 
that the veteran has never been diagnose specifically with 
post-traumatic osteoarthritis, the Board concludes that the 
preponderance of the competent and probative evidence is 
against a finding that the veteran's claimed hypertension and 
rheumatoid arthritis disabilities were incurred in or 
aggravated by service.

D.  Service Connection for Macular Degeneration and a 
Prostate Condition

The veteran is seeking entitlement to service connection for 
an eye defect, diagnosed as macular degeneration, and a 
prostate condition.  He essentially contends that he 
developed both of these disorders during his recognized 
service in the military.

In applying the aforementioned standard for determining 
direct service connection for the veteran's eye defect, the 
Board notes that upon separation from service, the veteran 
had 20/20 vision bilaterally with no eye abnormalities.  
There is no evidence of record to suggest that the veteran 
incurred an injury to or disease in his eyes during service.  
Furthermore, the first diagnosis of macular degeneration 
associated with the claims file is in a July 1994 written 
statement from Dr. A., who diagnosed the condition as age-
related.  Even more important, during his February 2003 VA 
examination, the physician specifically stated that the 
veteran's macular degeneration of his eyes was not related to 
his service.

In evaluating the veteran's claim for service connection for 
a prostate disorder, the Board points out that, upon 
separation from service, the veteran's genito-urinary system 
was normal and there was no evidence that he had suffered any 
prostate abnormality while in the military.  Furthermore, the 
first medical evidence associated with the claims file 
indicating the veteran had a prostate condition is dated in 
August 1995.  In an August 2002 written statement, Dr. R. 
indicated that he had treated the veteran for prostate 
problems since 1992.  However, this first indication of a 
prostate disorder arose more than 40 years after the 
veteran's separation from service.  Moreover, no medical 
opinion or evidence of record has linked the veteran's 
current prostate condition to any incident of military 
service.

In light of the aforementioned evidence, showing that the 
veteran's physical examination at separation was normal, that 
the first suggestion of an eye defect occurred in July 1994, 
that physician opinions deemed the veteran's eye defect age-
related, and that the first suggestion of a prostate disorder 
occurred in 1992, the Board concludes that the preponderance 
of the competent and probative evidence of is against finding 
that the veteran's claimed disabilities were incurred in or 
aggravated by service.

E.  Conclusion

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claims.  However, it is well established 
that, as a layperson, he is not considered capable of 
opinion, no matter how sincerely, that he has a current 
disability due to malaria, or that he developed hypertension, 
rheumatoid arthritis, macular degeneration of both eyes, or a 
prostate disorder during or as a result of service.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opinion on matters requiring 
medical knowledge") aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119, S.Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  As noted above, the veteran 
was examined at separation, and his eyes, vision, and blood 
pressure readings were shown to be normal.  Similarly, 
medical examination at discharge also showed his 
cardiovascular, musculo-skeletal, and genito-urinary systems 
to be normal, and there was no indication of a malaria 
diagnosis.  The Board believes this to be the most probative 
evidence of record regarding whether these disorders were 
incurred in service.

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (old 
and new versions) and 38 C.F.R. § 3.102, but the Board does 
not find the evidence is in approximate balance for any of 
the veteran's claims so as to warrant its application.  The 
preponderance of the evidence of record establishes that the 
veteran's claimed malaria, rheumatoid arthritis, 
hypertension, macular degeneration, and prostate disorder 
were not incurred in or aggravated by military service.  
Accordingly, the claims of entitlement to service connection 
for these disorders are denied.


ORDER

Entitlement to service connection for malaria is denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for macular degeneration of 
both eyes is denied.

Entitlement to service connection for a prostate disorder is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



